Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    July 10, 2015

The Court of Appeals hereby passes the following order:

A15A1751. LAMB v. THE STATE.

      This appeal was docketed on May 8, 2015. Appellant’s brief and enumeration
of errors were required to be filed no later than May 28, 2015. See Court of Appeals
Rule 23 (a) (an appellant’s brief and enumeration of error shall be filed within 20
days after the appeal is docketed unless extended by this Court and failure to do so
may result in dismissal of the appeal). As of July 7, 2015, Appellant still had not
submitted a brief and enumeration of errors, nor had Appellant requested an
extension. Accordingly, this appeal is hereby DISMISSED for Appellant’s failure to
file a brief and enumeration of errors in support of his appeal.
      Because Appellant is represented by counsel, he is hereby informed of the
following in accordance with Rowland v. State, 264 Ga. 872 (452 SE2d 756) (1995):
This appeal has been dismissed because of your counsel’s failure to file a brief. If
you still wish to appeal, you may petition the trial court for leave to file an out-of-
time appeal. If the trial court grants an out-of-time appeal, you will have 30 days
from the date of the filing date of that order to file a notice of appeal referencing your
conviction. If the trial court enters an order denying your request, you will have 30
days from the filing date of that order to file a notice of appeal referencing the denial
of your request for an out-of-time appeal. If you no longer wish to appeal, you need
not do anything else.
      The Clerk of this Court is directed to send a copy of this order to Appellant, as
well as to Appellant’s attorney, who is also directed to send a copy to Appellant.
Court of Appeals of the State of Georgia
                                     07/10/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.